                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:19-cv-67-BO

PURYEAR TRANSPORTATION                        )
COMPANY, INC., PURYEAR TANK                   )
LINES , INC. , and HAROLD A.                  )
PURYEAR TRUCKING CO.,                         )
                          Plaintiffs,         )
                                              )
V.                                            )                      ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                     Defendant.               )



       This cause comes before the Court on the government's motions for reconsideration of the

Court's August 2019 order denying the government's motion to dismiss with respect to Harold A.

Puryear Trucking 's claim [DE 22] and for extension of time to answer and to stay proceedings

[DE 20]. For the reasons that follow, the motion for reconsideration [DE 22] is DENIED. The

motion for extension [DE 20] is GRANTED.

                                          DISCUSSION'

Motion for reconsideration

       Rule 54(b) of the Federal Rules of Civil Procedure provides that a court may revise any

order entered prior to entry of final judgment. The decision to do so lies within the discretion of

the court, which is not bound by the strict standards applicable to requests to reconsider final

judgment but which should be guided by the principles of the doctrine of law of the case. Am.

Canoe Ass 'n v. Murphy Farms, Inc., 326 F.3d 505 , 514-15 (4th Cir. 2003). "Thus, a court may

revi se an interlocutory order under the same circumstances in which it may depart from the law of


1
 The Court incorporates by reference as if fully set forth herein the background as set out in its
27 August 2019 order.
the case: (1) a subsequent trial producing substantially different evidence; (2) a change in

applicable law; or (3) clear error causing manifest injustice." Carlson v. Boston Sci. Corp., 856

F.3d 320, 325 (4th Cir. 2017) (internal quotation, alterations, and citation omitted) (noting

similarity of this standard to that applicable to Rule 59(e) motions except that law-of-the-case

standard allows for new evidence discovered during litigation as opposed to evidence not available

at trial to serve as basis for reconsideration motion) .

       The government has presented no new evidence or change in law in support of its motion.

Instead, the government claims clear error causing manifest injustice. The government argues the

Court erred in finding that Harold A. Puryear Trucking Co. ("Puryear Trucking") satisfied the

presentation of claim requirement of the FTCA and denying the government ' s motion to dismiss

with respect to that claim. Specifically, the government argues the Court erred in finding that

Puryear Trucking presented an adequate administrative claim despite the scrivener's error on the

Standard Form 95 , which identified Puryear Tank Lines as the claimant but included multiple

supporting documents indicating that Puryear Trucking was the claimant.

        To demonstrate that a court committed a clear error which would result in manifest

injustice, the decision must be "dead wrong," not "j ust maybe or probably wrong; it must .. . strike

[the court] as wrong with the force of a five-week-o ld , unrefrigerated dead fish. " TFWS, Inc. v.

Franchot, 572 F.3d 186, 194 (4th Cir. 2009) (quoting Bellsouth Teles ensor v. Info Sys. & Networks

Corp. , 1995 WL 520978, *5 n. 6 (4th Cir. 1995)).

        The Court has reviewed the submi ssions of the parties and does not conclude that its

decision was wrong. Puryear Trucking presented its claim to the United States Postal Service and

was denied, satisfying its obligations under 28 U.S .C. § 2675. The scrivener' s error does not

invalidate this fact. The government' s motion for reconsideration must be denied.



                                                    2
Motion for extension of time and to stay proceedings

       The government has not answered because it intended to file the motion for

reconsideration, which deals with an issue of this Court' s subject-matter jurisdiction. For good

cause shown, the government' s motion for extension of time is granted. Discovery in this case

shall begin in accord with the Local Civil Rules after the government' s answer is filed and the

Clerk sets the timetable for Rule 26(f) meeting and initial disclosures .

                                          CONCLUSION

       For the foregoing reasons, the government' s motion for reconsideration [DE 22] is

DE IED. The government' s motion for extension [DE 20] is GRANTED. The Court grants the

government an additional fourteen days from the date of this order to file its answer. Discovery in

this case shall begin in accord with the Local Civil Rules after the government' s answer is filed

and the Clerk sets the timetable for Rule 26(f) meeting and initial disclosures.



SO ORDERED, this      __/t_ day of November, 2019.

                                                T~jj~~tt
                                               TERRENCE W. BOYLE/
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
